            Case 19-30515          Doc 2      Filed 05/03/19         Entered 05/03/19 15:43:02              Desc Main
                                                 Document            Page 1 of 6
                                           UNITED STATES BANKRUPTCY COURT
                                          FOR THE MIDDLE DISTRICT OF GEORGIA


    DEBTOR                                               *        Chapter 13
     Bashum Anthony Carter                               *        Case No.          _________________________
                                                                      &KHFN if this is a modified plan, and list below the sections
                                                                      of the plan that have been changed.
      Original Plan




                                                    CHAPTER 13 PLAN
                                               MIDDLE DISTRICT OF GEORGIA
                                                 (NOT OFFICIAL FORM 113)

    Part 1: Notices


    To Debtors:              This form sets out options that may be appropriate in some cases, but the presence of an
                             option on the form does not indicate that the option is appropriate in your circumstances.
                             Plans that do not comply with local rules and judicial rulings may not be confirmable.

                             In the following notice to creditors and statement regarding your income status, you must check
                             each box that applies.

    To Creditors:            Your rights may be affected by this plan. Your claim may be reduced, modified, or
                             eliminated.

                             You should read this plan carefully and discuss it with your attorney if you have one in this
                             bankruptcy case. If you do not have an attorney, you may wish to consult one.

                             If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
                             attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                             confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                             confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                             Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                             plan.


            The following matters may be of particular importance to you. Debtors must check one box on each line to
            state whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
            both boxes are checked, the provision will be ineffective if set out later in the plan$Q\QRQVWDQGDUGSURYLVLRQV
            SODFHGLQDQ\SDUWRWKHUWKDQ3DUWDUHYRLG.

                         /LPLWWKH$PRXQWRID6HFXUHG&ODLPThe plan
                         seeks to limit the amount of a secured claim, as set
               1.1       out in Part 3, Section 3.5, which may result in a           Included          ✔     Not Included
                         partial payment or no payment at all to the secured
                         creditor.
                         $YRLGDQFH RI /LHQV The plan requests the
               1.2       avoidance of a judicial lien or nonpossessory,              Included          ✔     Not Included
                         nonpurchase-money security interest as set out in
                         the Nonstandard Provisions Part 6.
               1.3       1RQVWDQGDUG3URYLVLRQV7he plan sets out                   Included          ✔     Not Included
                         Nonstandard ProvisionV in Part 6.




GAMB Form 113)LOODEOH3') /1
              Case 19-30515              Doc 2        Filed 05/03/19            Entered 05/03/19 15:43:02                    Desc Main
                                                         Document               Page 2 of 6


              Income status of debtor(s) as stated on Official form 122-C1

                        Check One:

                                The current monthly income of the debtor(s) is less than the applicable median income
                          ✔     specified in 11 U.S.C. §1325(b)(4)(A).

                                The current monthly income of the debtor(s) is not less than the applicable median income
                                specified in 11 U.S.C. §1325(b)(4)(A).


    Part 2: Plan Payments and Length of Plan


    2.1. 3ODQ 3D\PHQWV The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee
                                                                                                $ 137.50
         and the debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of .
                                                                                                                         weekly                        (If
         the payments change over time include the following.) These plan paymentsFKDQJHWR
                                          on                   .

    2.2. $GGLWLRQDO3D\PHQWVAdditional Sayments of                                      ZLOOEHPDGHRQ                           IURP
                                               6RXUFH

    2.3. 7UXVWHH3HUFHQWDJH)HHThe Trustee percentage fee as set by the United States Trustee will be collected from each
         payment made by the debtorV.

    2.4. 3ODQ/HQJWKIf the debtor
V(s
) current monthly income is less than the applicable median income
         specified in 11 U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

           If the debtor
V(s
) current monthly income is not less than the applicable median income specified in
           11U.S.C.§1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.


    Part 3: Treatment of Secured Claims


              From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

    3.1.         /RQJ7HUP'HEWVThe monthly payments will be made on the following long-term debtsLQFOXGLQJGHEWVVHFXUHG
                 E\WKHGHEWRU
VV
SULQFLSDOUHVLGHQFH: (Payments which become due after the filing of the petition but before the
                 month of the first payment designated here will be added to the pre-petition arrearage claim.)


                                                                      MONTH OF FIRST3$<0(17                      MONTHLY             &+(&.,)35,1&,3$/
NAME OF CREDITOR                                                                 UNDERPLAN                 3$<0(17AMOUNT                  5(6,'(1&(




GAMB Form 113)LOODEOH3')//1
               Case 19-30515          Doc 2       Filed 05/03/19         Entered 05/03/19 15:43:02                 Desc Main
                                                     Document            Page 3 of 6
        3.2.           $UUHDUDJHVAfter confirmation, distributions will be made to cure arrearages on long term debts LQFOXGLQJ
                       GHEWV VHFXUHG E\ WKH GHEWRU
VV
 SULQFLSDO UHVLGHQFH where the last payment is due after the last payment
                       under the plan. If no monthly payment is designated, the arrearage claims will be paid after the short term
                       secured debts listed in Section 3.3 and 3.5

                                                  ESTIMATED INTEREST                                                              MONTHLY
                                                  AMOUNT           RATE                                                           PAYMENT
NAME OF &5(',725                                  DUE         (if applicable) COLLATERAL                                          IF ANY
Credit Acceptance                                 $ 19,744.00     7.00        Expediton                                           $ 395.00
US Auto                                           $ 3,045.00      7.00        2003 F350                                           $ 60.00



        3.3           &ODLPV1RW6XEMHFWWR&UDP'RZQThe following claims are not subject to cram down because debts are
                       secured by a purchase money security interest in a vehicle for which the debt was incurred within 910 days of
                       filing the bankruptcy petition, or, if the collateral for the debt is any other thing of value, the debt was incurred
                       within 1 year of filing. See D7KHFODLPVOLVWHGEHORZZLOOEHSDLGLQIXOODVDOORZHG

                                                   $02817           ,17(5(67                                                      MONTHLY
NAME OF &5(',725                                  '8(               RATE   COLLATERAL                                            PAYMENT




        3.4.           3UHFRQILUPDWLRQ$GHTXDWH3URWHFWLRQPreconfirmation adequate protection payments will be made to the
                       following secured creditors and holders of executory contracts after the filing of a proof of claim by the
                       creditor. These payments will be applied to reduce the principal of the claim.
                                                                                                         ADEQUATE PROTECTION
NAME OF CREDITOR                                                                                                 AMOUNT
Credit Acceptance                                                                                              $ 150.00
US Auto                                                                                                        $ 15.00



        3.5           6HFXUHG&UHGLWRUV6XEMHFWWR&UDPGRZQAfter confirmation of the plan, the following secured creditors
                       who are subject to cramdown, with allowed claims will be paid as follows:

                       If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
                       If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
                       If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
                       ,I\RXGRQRWLQWHQGWRFUDPGRZQWKHFODLPHQWHUGHEWDVWKHYDOXH


                                                                           INTEREST                                         MONTHLY
  NAME OF &5(',725                     AMOUNT '8(          VALUE            RATE              COLLATERAL                PAYMENT AMOUNT




   GAMB Form 113 )LOODEOH3')//1
            Case 19-30515            Doc 2  Filed 05/03/19 Entered 05/03/19 15:43:02 Desc Main
    3.6.
                                               Document
             6XUUHQGHUHG&ROODWHUDOThe following                 Page 4 ofto6the creditor. If the debtor(s) is surrendering the
                                                   collateral is surrendered
             collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should be
             indicated in Part 6 Nonstandard Provisions. The debtor(s) agreeV to termination of the stay under 11 U.S.C. D
             DQG D ZLWK UHVSHFW WR WKH FROODWHUDO HIIHFWLYH XSRQ FRQILUPDWLRQ RI WKH SODQ $Q DOORZHG XQVHFXUHG FODLP
             UHVXOWLQJIURPWKHGLVSRVLWLRQVRIWKHFROODWHUDOZLOOEHWUHDWHGDVXQVHFXUHG



    NAME OF CREDITOR                                                           DESCRIPTION OF COLLATERAL




    3.7             'HEWV3DLGE\'HEWRUThe following debts will be paid directly by the debtor(s):

    NAME OF CREDITOR                                                            COLLATERAL




    3.8             /LHQV$YRLGHGThe judicial liens or non-possessory, non-purchase security interests that are being avoided
                     are listed in Part 6 Nonstandard Provisions.


    Part 4: Treatment of Fees and Priority Debt


    4.1. $WWRUQH\ )HHV Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $ 3,250.00                   to be paid as follows:
         (SELECT ONE)

                    ✔    Pursuant to the current Administrative Order on Attorney Fee Awards

                         By another method as set out in Part 6 Nonstandard Provisions. AttorneyV will be required to submit
                        anitemization of their time to the Court.

    4.2. 'RPHVWLF 6XSSRUW 2EOLJDWLRQV The following domestic support obligations will be paid over the life of the plan as
         follows: These payments will be made simultaneously with payment of the secured debt to the extent funds are available
         and will include interest at the rate of . (If this is left blank, no interest will be paid.)



    NAME OF CREDITOR                                                                                                    PAYMENT AMOUNT




    4.3.             3ULRULW\&ODLPVAll other 11 U.S.C. § 507 priority claims, unless already listed under 4.2 will be paid in
                     full over the life of the plan as funds become available in the order specified by law.




GAMB Form 113)LOODEOH3') //1
            Case 19-30515          Doc 2        Filed 05/03/19          Entered 05/03/19 15:43:02                  Desc Main
                                                   Document             Page 5 of 6
    Part 5: Treatment of Non Priority Unsecured Claims



    5.1.            3D\PHQW3DUDPHWHUVDebtor(s) will make payments that will meet all of the following parameters
                    (these are not cumulative debtor(s) will pay the highest of the three)

                    (a) Debtor(s) will pay all of the disposable income as shown on Form 22C of to
                                                                                                   $ 0.00                 the non-
                    priority unsecured creditors in order to be eligible for a discharge, unless debtor(s) includeV contrary
                    provisions in Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from
                    meeting this requirement.

                    (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive
                     $ 0.00          . Debtor(s) will pay this amount to the priority and other unsecured creditors in
                    order to be eligible for discharge in this case.

                    (c) The debtor(s) will pay $ 0.00          to the general unsecured creditors to be distributed prorata.

    5.2.            *HQHUDO8QVHFXUHG&UHGLWRUVGeneral unsecured creditors whose claims are duly proven and
                    allowed will be paid (CHOOSE ONLY ONE)

                    (a) 0.00      dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph
                    5.1(a), 5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated
                    in Part 2 Section 2.4.

                    (b) 7he debtor(s) anticipates unsecured creditors will receive a dividend of 0.00
                                                                                                               but will also pay the
                    highest amount shown in paragraph,5.1(a),5.1(b) or 5.1(c) above. All creditors should file claims in the event
                    priority and secured creditors do not file claims and funds become available for distribution.


    5.3.            8QVHFXUHG&ODLPVThe following unsecured claims are classified to be paid at 100%. If the debtor(s) is
                    proposing to pay interest on classified claims, or to pay the claims a regular monthly payment, those
                    proposals should appear in Part 6 Nonstandard ProvisionV.


NAME OF CREDITOR                                  COLLATERAL                                      REASON FOR CLASSIFICATION




    5.4.            ([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHVThe executory contracts and unexpired leases listed below
                    are assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a
                    default on a lease, an explanation of those payments should be included in Part 6 Nonstandard
                    Provisions.

NAME OF CREDITOR                                                                DESCRIPTION OF COLLATERAL




GAMB Form 113)LOODEOH3') //1
              Case 19-30515           Doc 2       Filed 05/03/19          Entered 05/03/19 15:43:02               Desc Main
                                                     Document             Page 6 of 6
    5.5.               3URSHUW\RIWKH(VWDWHUnless otherwise ordered by the Court, all property of the estate, whether in the
                       possession of the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction,
                       notwithstanding §1327(b), except as otherwise provided in Part 6 Nonstandard Provisions below. Property
                       of the estate not paid to the Trustee shall remain in the possession of the debtor(s). All property in the
                       possession and control of the debtor(s) at the time of confirmation shall be insured by the debtor(s). The
                       Chapter 13 Trustee will not and is not required to insure such property and has no liability for injury to any
                       person, damage or loss to any such property in possession and control of the debtor(s) or other property
                       affected by property in possession and control of the debtor(s).

    5.6.               9DOLGLW\RI/LHQVRU3UHIHUHQFH$FWLRQVNotwithstanding the proposed treatment or classification of any
                       claim in the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens
                       or preference actions will be reserved and can be pursued after confirmation of the plan. Successful lien
                       avoidance or preference action will be grounds for modification of the plan.


    Part 6: Nonstandard Provisions

              1RQVWDQGDUG 3URYLVLRQV Under Bankruptcy 5ule 3015(c), all nonstandard provisions are required to be set forth
              below. Theseplan provisions will be effective only if the applicable box in Part 1 of this plan is checkedDQGDQ\
              QRQVWDQGDUGSURYLVLRQVSODFHGHOVHZKHUHLQWKHSODQDUHYRLG.




    Part 7: Signatures



    7.1.               &HUWLILFDWLRQ The debtor
V(s
) attorney (or debtor(s), if not represented by an attorney) certifies that all
                       provisions of this planare identical to the Official form of the Middle District of Georgiaexcept for language
                       contained in Part 6: Nonstandard Provisions.


    Debtors


     /s/Bashun Anthony Carter                                      05/03/2019
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        @@@@@@@@@@@@@@@@@@@@
    Signature of debtor                                            Date


    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        @@@@@@@@@@@@@@@@@@@@
    Signature of debtor                                            Date



    Debtor
V(s
) Attorney

     /s/ Kevin J. Cowart                                          05/03/2019
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                       @@@@@@@@@@@@@@@@@@@@
    Signature of debtor
V(s
) attorney                             Date




GAMB Form 113 )LOODEOH3')/1
